DETAILED ACTION
In a communication received on 22 January 2021, applicants amended claims 2, 3, 12, and 13 and added new claims 16-18.
Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive.

With respect to claim 1, the applicants allege, "it is clear that the mere writing of some pattern of characters such as all zeros to some storage sectors is not a push reserve command specifying transfer of a reserve to a target system per se, but rather appears to be more of a marker indicating that a portion of the reserve not used to store the needed portion of the regulation file may be released to some unspecified VM" (page 7) with respect to the claimed limitation(s), "receiving, from the source system, a push reserve command specifying: a transfer of the reserve to a target system".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art does not disclose a command or a specified target system.  The examiner concludes that Ginzton clearly discloses the source VM indicating to a storage manager the transfer of reserved memory to one or more virtual machines.

Ginzton, ¶0062, clearly states that the pattern of characters written to regulation file clearly and definitively indicate to storage resource manager that the storage is available for allocation/transfer to other virtual machines.  Therefore, Ginzton clearly discloses the command specifying a transfer of storage to one or more virtual machines.  As best understood by the examiner, the limitation(s) pertain to specifying the command and not necessarily specifying the target in the command.
In conclusion, the applicants argue(s) that the cited prior art does not disclose a command or a specified target system.  The examiner traverses because Ginzton clearly discloses the source VM indicating to a storage manager the transfer of reserved memory to one or more virtual machines.

The applicants allege, "there is no way Gintzon's VM could add parameter data identifying the target system to its regulation file, much less add that identifying data to the section of the regulation file that is all zeros before the reserve is transferred, because it does not ever know who the space will be reallocated to" (page 8) with respect to the claimed limitation(s), "a push reserve command specifying: ... parameter data identifying the target system, and path information specifying the source system".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art does not disclose specifying/identifying the target/source system.  The examiner concludes that the combined teachings of Ginzton and Britton clearly suggest to one of ordinary skill in the art a command for transferring a reserve that at least identifies the source and the recipient of the reserve.
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined 
Ginzton, ¶0061-0064, discloses a method of transferring storage from one virtual machine to another initiated by the source.  Britton, col. 16 lines 42-56, clearly discloses a command message which includes source and destination address fields indicating path and identifying the corresponding source and destination.    Britton further includes a command type parameter that can specify the type of command.  The combined teachings of Ginzton and Britton would suggest a command message for transferring storage from one source VM to a destination VM by identifying the source and destination in the command
In conclusion, the applicants argue(s) that the cited prior art does not disclose specifying/identifying the target/source system.  The examiner traverses because the combined teachings of Ginzton and Britton clearly suggest to one of ordinary skill in the art a command for transferring a reserve that at least identifies the source and the recipient of the reserve.

The applicants allege, "The regulation file is not a message. It is not routed anywhere or to any other actor in the system; it is merely written to storage by the VM that created it. Therefore, the alleged motivation (improve routing of messages, transport-independent mechanisms, etc.) is completely detached from the components of Ginzton alleged in the rejection to meet the claimed push reserve command." (page 10) with respect to the claimed limitation(s), "a push reserve command specifying: ... parameter data identifying the target system, and path information specifying the source system".  The examiner respectfully traverses.  The arguments/remarks pertain to whether there is sufficient motivation to combine the cited prior art references.  The examiner concludes that the primary reference is ready for improvement and the motivation to combine the cited prior art is pertinent to the purpose of the primary reference.

Ginzton, ¶0061-0064, pertains to the transfer of reserved storage from one virtual machine to another virtual machine.  It is clear virtual machine is capable of indicating to a storage manager the transfer of the storage based on the pattern of characters written to storage essentially being a message.    Britton, col. 16 lines 42-56, pertain to technical aspects of sending an explicit command message including the address/identifiers of the source and destination corresponding to the selected command type.  More generally speaking, Ginzton pertains to indicating to a storage manager that a source VM has released and intends to transfer its storage space to one or more other VMs and Britton pertains to the explicit message parameters that include identifiers of source, destination, and command type.  As stated in the office action, Britton col. 2 lines 1-16, describes a benefit of properly identifying the address/path to source and destination even though the source and destination may be from separate or differing address schemes.  The teachings and motivation suggest that one of ordinary skill in the art would combine the explicit message type and parameters of Britton with at least the broader method of a source VM indicating a transfer of storage to a destination VM via a storage manager in order to explicitly identify the addresses of source and destination VMs of the transfer.  The teachings of Britton would clearly offer an improvement to the invention of Ginzton.
In conclusion, the applicants argue(s) that there is not sufficient motivation to combine the cited prior art references.  The examiner traverses because the primary reference is ready for improvement and the motivation to combine the cited prior art is pertinent to the purpose of the primary reference.


"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981)
The applicant appears to narrowly construe the combined teachings as a bodily incorporation and offers no evidence as to a lack of reasonable expectation of success of the suggested combination of the prior arts.  Examiner submits that the suggested combination of Ginzton (i.e., transferring of storage between VMs via a storage manager) could be combined with Britton (i.e., explicit messaging with identified command(s), source, and destination addresses).  It would not be unreasonable to improve upon the transfer method of Ginzton with an explicit message as described in Britton and there appears to be no evidence that suggest otherwise.
In conclusion, the applicants argue(s) that there is a reasonable expectation of success in combining the cited prior art of record.  The examiner traverses because from the perspective of one of 

With respect to claim 6, the applicants allege, "the rejection fails to specify that any command at all is received from a target system which has been granted a reserve for a volume. In sharp contrast, and as specified in more detail below, it does not appear that any commands are received from Ginzton's VMs, much less a pull reserve command as claimed" (page 12) with respect to the claimed limitation(s), "receiving, from a target system, a pull reserve command".  The examiner respectfully traverses.  The arguments/remarks pertain to whether the cited prior art discloses a pull reserve command.  The examiner concludes that the cited prior art of record clearly discloses indicating to a storage manager to transfer a reserve of storage between VMs.
Ascertaining the differences between the prior art and the claims at issue requires interpreting the claim language, and considering both the invention and the prior art references as a whole (See 2141.02 "Differences Between Prior art and Claimed Invention)
The limitation(s) of claim 6 are similar to those of claim 1 and therefore similar reasoning applies.  As argued above with respect to claim 1, the cited prior art clearly discloses a command because Ginzton discloses indicating (by signaling using a pattern of characters) to a storage manager to commence a process of transferring a reserve of storage.  Furthermore, the pull reserve and the push reserve are broadly understood to refer to a command used to initiate the transfer of the reserve.  Therefore, the limitation(s) of claim 6 are rejected in the analysis of claim 1.
In conclusion, the applicants argue(s) that the cited prior art discloses a pull reserve command.  The examiner traverses because the cited prior art of record clearly discloses indicating to a storage manager to transfer a reserve of storage between VMs.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4, 6-9, and 11-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ginzton (US 2008/0270674 A1) in view of Britton et al. (US 5,425,028).

With respect to claim 1, Ginzton discloses: a computer-implemented method for transferring a reserve to a target host, the method comprising:
granting to a source system (e.g., first virtual machine), by a control unit, a reserve for a volume of a storage device (i.e., regulation file manager creates regulation file to reserve disk space for first virtual machine in Ginzton, ¶0061);
receiving (e.g., receiving by the storage resource manager in Ginzton, ¶0061, ¶0063), from the source system (e.g., from the first virtual machine), a push reserve command (e.g., regulation file manager of first VM writes pattern of characters in storage sector to indicate to storage resource manager that storage is reserved and available for allocation to other VMs in Ginzton, ¶0062, ¶0063, and fig. 1) specifying:
a transfer of the reserve (i.e., predetermined characters in a storage sector indicate to storage manager to allocate storage to other VMs in Ginzton, ¶0061, ¶0062, ¶0063) to a target system (e.g., storage manager receives indication of reservation and can transfer reserved storage to a second VM in Ginzton, ¶0063);


Ginzton discloses reserving disk space for a first VM and instructing a second VM and causing the second VM to be able to transfer the reserved disk space of the first VM to the second VM (¶0061-0064).  Ginzton do(es) not disclose specifying the source and target identifiers.  Britton, in order to improve routing of messages between entities requiring different protocols allowing transport-independent mechanisms for finding source and destination entities (col. 2 lines 1-16), teaches:
(specifying) parameter data identifying the target system (i.e., identify target system as taught by destination address field in Britton, col. 16 lines 42-56); and
(specifying) path information specifying the source system (i.e., identify path to source as taught by source address field in Britton, col. 16 lines 42-56).
The combination or modification of reserving disk space for a first VM and instructing a second VM and causing the second VM to be able to transfer the reserved disk space of the first VM to the second VM (Ginzton) with the source address/path, destination address/identifier, and command type value field (Britton) yields an instruction message for transferring reserved disk space from one VM to another by with the source and destination address/path/identifier and command type field.  One of ordinary skill in the art would have been motivated to do so in order to improve routing of messages between entities requiring different protocols allowing transport-independent mechanisms for finding source and destination entities.
Based on Ginzton in view of Britton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Britton to improve upon those of 

With respect to claim 4, Ginzton discloses: the method as recited in claim 1, comprising failing the push reserve command in response to determining the source system does not hold the reserve (i.e., reservation ensures no other entity can write to space reserved for the VM in Ginzton, ¶0062).

With respect to claim 6, the limitation(s) of claim 6 are similar to those of claim(s) 1.  Therefore, claim 6 is rejected with the same reasoning as claim(s) 1.  Ginzton further discloses: a computer-implemented method for transferring a reserve to a target host, the method comprising:
receiving, from a target system (e.g., VM communicating a need for more disk resources Ginzton, ¶0033), a pull reserve command (i.e., storage resource manager determines need to dynamically allocate disk space; instructing another VM to adjust regulation file size to cause transfer for more disk resources to another VM in Ginzton, ¶0033, ¶0061, ¶0063).

With respect to claim 7, the limitation(s) of claim 7 are similar to those of claim(s) 1 and 6.  Therefore, claim 7 is rejected with the same reasoning as claim(s) 1 and 6.
With respect to claim 8, the limitation(s) of claim 8 are similar to those of claim(s) 1 and 6.  Therefore, claim 8 is rejected with the same reasoning as claim(s) 1 and 6.
With respect to claim 9, the limitation(s) of claim 9 are similar to those of claim(s) 1 and 6.  Therefore, claim 9 is rejected with the same reasoning as claim(s) 1 and 6.


With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 7.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 7.
With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 8.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 8.
With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 9.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 9.


Claim 5, 10, and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ginzton (US 2008/0270674 A1) in view of Britton et al. (US 5,425,028), and further in view of Weinert et al. (US 2005/0108362 A1).

With respect to claim 5, Ginzton discloses reserving disk space for a first VM and instructing a second VM and causing the second VM to be able to transfer the reserved disk space of the first VM to the second VM (¶0061-0064).  Ginzton and Britton do(es) not disclose locking access during copying.  Weinert, in order to ensure the integrity of copying during migration of data by restricting write access during the migration (fig. 9, ¶0115-0117), teaches: the method as recited in claim 1, comprising denying unconditional reserve requests for the volume until after the reserve has been transferred to the target system (i.e., reject requests during transfer as taught by lock down memory to be moved to another server in Weinert, fig. 9, ¶0115-0117).
The combination or modification of reserving disk space for a first VM and instructing a second VM and causing the second VM to be able to transfer the reserved disk space of the first VM to the 
Based on Ginzton in view of Britton, and further in view of Weinert, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Weinert to improve upon those of Ginzton in order to ensure the integrity of copying during migration of data by restricting write access during the migration.

With respect to claim 10, the limitation(s) of claim 10 are similar to those of claim(s) 5 and 6.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 5 and 6.

With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 10.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 10.


Claims 2 and 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ginzton (US 2008/0270674 A1) in view of Britton et al. (US 5,425,028), and further in view of Lee (US 2010/0191804 A1).

With respect to claim 2, Ginzton discloses reserving disk space for a first VM and instructing a second VM and causing the second VM to be able to transfer the reserved disk space of the first VM to the second VM (¶0061-0064).  Ginzton and Britton do(es) not explicitly disclose the following.  Lee, in order to manage usage of a resource through rights that define the terms of usage (¶0002), discloses: 
Based on Ginzton in view of Britton, and further in view of Lee, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Lee to improve upon those of Ginzton in order to manage usage of a resource through rights that define the terms of usage.

With respect to claim 3, Ginzton discloses reserving disk space for a first VM and instructing a second VM and causing the second VM to be able to transfer the reserved disk space of the first VM to the second VM (¶0061-0064).  Ginzton and Britton do(es) not explicitly disclose the following.  Lee, in order to manage usage of a resource through rights that define the terms of usage (¶0002), discloses: the method as recited in claim 1, wherein the entire reserve is transferred to the target system (i.e., a source terminal requests server to move rights object to a recipient device, the request message indicating Rights info, and the rights to the whole object are transferred in Lee, ¶0039-¶0040).
Based on Ginzton in view of Britton, and further in view of Lee, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Lee to improve upon those of Ginzton in order to manage usage of a resource through rights that define the terms of usage.


Claims 16-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ginzton (US 2008/0270674 A1) in view of Britton et al. (US 5,425,028), and further in view of Flylnn, Jr. (US 2002/0069335 A1).

With respect to claim 16, Ginzton discloses reserving disk space for a first VM and instructing a second VM and causing the second VM to be able to transfer the reserved disk space of the first VM to the second VM (¶0061-0064).  Ginzton and Britton do(es) not explicitly disclose the following.  Flylnn, in order to reserve and release virtual guest reservations of a single host processor (abstract), discloses: the computer program product as recited in claim 11, comprising program instructions for:
performing a status check to determine whether the source system holds the reserve; (i.e., comparing the PGID associated with the present request and a stored PGID associated with the present device accessing the storage device in Flylnn, ¶0054);
in response to determining that the source system holds the reserve, setting an identifier of the source system as a command input identifier; and (i.e., sending a deacess request, RELEASE, along with the PGID and/or VMID which releases the storage device of the earlier exclusive access in Flylnn, ¶0052); and
returning an indication that granting of the reserve to the source system was successful. (i.e., reporting to the client that a lock request is granted in Flylnn, ¶0037).
Based on Ginzton in view of Britton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Flylnn to improve upon those of Ginzton in order to reserve and release virtual guest reservations of a single host processor.

With respect to claim 17, Ginzton discloses reserving disk space for a first VM and instructing a second VM and causing the second VM to be able to transfer the reserved disk space of the first VM to 
performing a status check to determine whether the source system holds the reserve; (i.e., comparing the PGID associated with the present request and a stored PGID associated with the present device accessing the storage device in Flylnn, ¶0054);
in response to determining that the source system holds the reserve, setting an identifier of the source system as a command input identifier; and  (i.e., sending a deacess request, RELEASE, along with the PGID and/or VMID which releases the storage device of the earlier exclusive access in Flylnn, ¶0052); and
returning an indication that granting of the reserve to the source system was successful. (i.e., reporting to the client that a lock request is granted in Flylnn, ¶0037).
Based on Ginzton in view of Britton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Flylnn to improve upon those of Ginzton in order to reserve and release virtual guest reservations of a single host processor.

With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 17.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 17.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.



1. (PROPOSED) A computer-implemented method for transferring a reserve to a target host, the method comprising:
granting to a source system, by a control unit, a reserve for a volume of a storage device;
receiving, from the source system, a push reserve command specifying: a transfer of the reserve to a target system, parameter data identifying the target system, and path information specifying the source system;
performing a status check to determine whether the source system holds the reserve based on the path information specifying the source system;
in response to determining that the source system holds the reserve, releasing the reserve by the source system and setting an identifier of the target system as a new reserve holder;
transferring the reserve to the target system in response to release of the reserve by the source system; and
returning an indication that transfer of the reserve from the source system to the target system was successful.

The limitation(s) of claims 6 and 11 are similar and would be allowable for similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Lee (US 2010/0191804 A1) discloses: a source terminal requests server to move rights object to a recipient device, the request message indicating Rights info (Lee, ¶0039-¶0040); the request message indicating a recipient device ID (Lee, ¶0039-¶0040), and the request message indicating an identifier of the source terminal (Lee, ¶0039-¶0040).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sherman Lin
6/24/2021                                                                                                                                                                                          

/S. L./Examiner, Art Unit 2447                                                                                                                                                                                                        
/SURAJ M JOSHI/Primary Examiner, Art Unit 2447